Citation Nr: 1752861	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1969, from February 1978 to May 1978, and in July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in July 2010.  

The Veteran was scheduled for a video conference hearing in August 2017 but failed to show, and did not show good cause for his failure to appear.  The Veteran's hearing request is therefore considered to have been withdrawn, and the Board will move forward with the adjudication of the appeal.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU, asserting in his application VA 21-8940 that his manic depressive disease, coronary heart failure, chronic kidney disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities disabilities have rendered him unemployable.  Currently, the Veteran is service-connected for chronic kidney disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities.

The Veteran last received an examination related to his service-connected chronic kidney disease and his diabetes mellitus type II disabilities in January 2010.  In April 2017, the Veteran received another VA opinion regarding the TDIU claim, and the examiner noted the most recent medical records pertaining to the Veteran's service connected disabilities were from December 2014.  The record includes VA treatment records dated after 2014 which were apparently not available for review.  Because of the lack of recent medical records, the examiner stated she could not provide an opinion without resorting to mere speculation regarding the Veteran's current employment potential based on his service-connected conditions.  Because the medical opinion was speculative and inconclusive due to the lack of recent and pertinent medical records, a new VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records and any other examinations and add them to the claims file.  Also, with appropriate authorization from the Veteran, obtain any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Schedule the Veteran for an examination by a physician to determine the nature and severity of his service-connected chronic kidney disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities.

The examiner is requested to describe all manifestations and symptoms of the Veteran's service -connected chronic kidney disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities, to include the occupational and functional impairment caused by the service-connected disabilities.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

3.  Thereafter, readjudicate the TDIU claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




